Mr. Presiding Justice Ball delivered the opinion of the court. The motorman was guilty of negligence. He knew that of the hundreds of trains that passed over these tracks each day, the north-bound trains, with but two exceptions, and they occurring in the middle of the night, traveled upon the east track. He knew that he was driving his car north along the west track at so high a rate of speed that he was rapidly overtaking a man on a bicycle riding north in the space between the tracks. He must be held to know that that man had a right to ride between the rails of either track or on the space between the tracks, subject to the right of passage of cars on either track. Desiring to pass the rider without slacking his speed, he rang his gong. What did that tell the rider? In part- it said, “A car is coming north. Get out of the way.” To one who knew the custom of the road to run its north-bound cars on the east track, and did not know the exception as to these two midnight cars—and there is evidence from ivhich the jury could find that the deceased knew of the custom, and no diiect evidence that he knew of the exception—it also said, “Get away from the east track, for that is the one upon which this car is coming.” The bell was not a sufficient warning. The rider should have been notified in some way that the car was on the west track, so that he might remain in the space between the tracks, if that was sufficiently wide for his safety, or swing over into the east track; or that in approaching him the speed of the car should have been slackened to nearly that of the rider, so that he might be fully warned of his danger. Hone of these things was done, and as a result this experienced rider was crushed to death. If this reasoning is correct, it follows that the omission of the deceased to look behind him before he swung over to the west track, was not a lack of due care for his own safety. There is no reversible error in the admission of evidence. Hor is there substantial error in either of the two given instructions of which appellant complains. The judgment of the Superior Court is affirmed.